Title: George Hay to Thomas Jefferson, 5 December 1811
From: Hay, George
To: Jefferson, Thomas


          
                  Sir, 
                   
                     Richmond 
                     Decr 5. 1811
          
		  
		  
		  
		  
		  
		  I have the pleasure to inform you that on monday last, the discussion of the question of Jurisdiction in Livingstons case Commenced. It was closed on tuesday: and on yesterday the two judges, concurring over-ruled the replication to the plea of jurisdiction.
          You will pardon me for Suggesting to you, that as the Suit has gone off on a collateral point, it would afford great Satisfaction to the public to See that its fate would have been no better if it had been tried on the merits. This they will See, if the defence which you entrusted to my hands Shall be made known. You will be So good as to Say what shall be done with it, and with the books and documents belonging to the Cause.— 
		  
          I am, with very great respect yr mo: ob: SertGeo: Hay.
        